Case 1:19-cv-01173-DDD-JPM Document 34-2 Filed 04/27/20 Page 1 of 2 PageID #: 630



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRIA DIVISION

  KAYLA J. GILES                                             CIVIL ACTION NO. 1:19-cv-01173

  VERSUS                                                     CHIEF JUDGE DEE D. DRELL

  DELTA DEFENSE, L.L.C. and                                  MAGISTRATE JUDGE JOSEPH
  UNITED SPECIALTY INSURANCE                                 H. L. PEREZ-MONTES
  COMPANY


          DELTA DEFENSE, LLC’S STATEMENT OF UNCONTESTED FACTS



         COMES NOW, Defendant, Delta Defense, LLC (“Delta”), by and through its counsel of
  record and pursuant to Rule 56 of the Federal Rules of Civil Procedure, and submits the
  following Statement of Uncontested Material Facts in support of its Motion for Summary
  Judgment, which is filed herewith.

     1. Delta Defense, LLC is the named insured on behalf of United States Concealed Carry
        Association members on a policy of self-defense liability insurance issued by United
        Specialty Insurance Company (“USIC”). Ex. 1-A, CONFIDENTIAL, Policy, USIC
        000006.

     2. The Policy Number is USA4054455. Ex. 1-A, CONFIDENTIAL, Policy.

     3. Plaintiff, Kayla Giles, enrolled in this policy on August 27, 2018. (Doc. No. 5, ¶ 6).

     4. On September 8, 2018, Giles shot and killed her estranged husband, Thomas Coutee.
        (Doc. No. 5, ¶ 11).

     5. Giles was charged with Second Degree Murder and was forced to hire a defense attorney.
        (Doc. No. 5, ¶17).

     6. USIC tendered $50,000.00 to Giles based upon the initial reporting of the incident. (Doc.
        5, ¶14).

     7. Giles filed suit seeking to recover the remaining $100,000.00 of the legal defense
        reimbursement provided under the insurance policy. (Doc. 5).

     8. Delta is not an insurance company. Ex. 1, CONFIDENTIAL, Affidavit.
Case 1:19-cv-01173-DDD-JPM Document 34-2 Filed 04/27/20 Page 2 of 2 PageID #: 631



     9. Delta is the named insured on behalf of USCCA members. Ex. 1-A, CONFIDENTIAL,
        Policy, USIC 000006.

     10. Plaintiff’s Complaint makes no allegations of tortious acts by Delta. (Doc. 5).


                                                      Respectfully submitted,

                                                      KOEPPEL CLARK


                                                      ___/s/W. Scarth Clark___________
                                                      PETER S. KOEPPEL (#1465)
                                                      W. SCARTH CLARK (#22993)
                                                      MEGAN B. JACQMIN (#33199)
                                                      2030 St. Charles Avenue
                                                      New Orleans, Louisiana 70130
                                                      Telephone: 504-598-1000
                                                      Facsimile: 504-524-1024

                                                      Attorneys for Delta Defense, LLC




                                 CERTIFICATE OF SERVICE

         I DO HEREBY CERTIFY that I have on this 24th day of April 2020, served the foregoing

  pleading on all counsel of record herein via CM/ECF filing through the United States District

  Court System, email, and/or United States Mail.

                            ________/s/_W. Scarth Clark_________
                                   W. SCARTH CLARK
